Sherwood, J.
Section 2696 of the Revised Statutes provides that when another homestead is acquired by one who was possessed of a former homestead, such prior homestead shall thereupon be liable for his debts, but that the subsequently acquired homestead shall not be liable for causes of action against him to which such prior homestead would not have been liable; “ provided that such other homestead shall have been acquired with the consideration derived from the sale or other disposition *351of such prior homestead.” It is clear from the record iu this cause that Dale owned a homestead in Piedmont in 1872, valued at $2,500. In June, 1874, he exchanged this homestead with Creath for a farm worth $4,000, and to make up the difference he executed his three promissory notes for five hundred dollars each, and thereupon warranty deeds were exchanged, and Dale filed his deed for record the next day and thereupon moved on to the farm so acquired, where he and his family remained, occupying it as a homestead until October, 1874, when he exchanged this farm with S. A. Harris, for another one of four hundred and four acres, making an even trade. Warranty deeds were exchanged at the time and Dale’s deed from Harris filed for record, and Dale and family thereupon moved to the farm thus acquired, upon which they have since resided as their homestead.
No doubt is entertained from these facts, that under the statute, whatever original homestead rights Dale possessed in the Piedmont property, were transferred by the successive exchanges to the farm last acquired by Dale. The fact that he sold off a portion of that farm does not •affect his right of homestead in the remainder, the dwelling house in which he and family resided being situate thereon.
The circuit court, therefore, ruled correctly in refusing to quash that portion of the sheriff’s return which set off to Dale a homestead of one hundred and sixty acres in the remaining land, and its judgment is affirmed.
All concur.